NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0566n.06

                                            No. 08-3529                                   FILED
                                                                                       Aug 14, 2009
                           UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
MAURICE DAWSON,                                   )    NORTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellant.                       )
                                                  )
                                                  )


Before: KEITH, GIBBONS, and KETHLEDGE, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Defendant Maurice Dawson appeals from the

district court’s denial of his motion to reduce sentence under 18 U.S.C. § 3582(c)(2). Dawson

argues that the district court erred in concluding that Dawson’s status as a career offender prohibits

a court from modifying his sentence. At oral argument, Dawson’s counsel conceded that this court’s

recent decision in United States v. Perdue, ___ F.3d ___, No. 08-4358, 2009 U.S. App. LEXIS
15438, at *8-9 (6th Cir. July 14, 2009), which held that defendants sentenced as career offenders are

ineligible for sentence reductions based upon Amendment 706 of the Guidelines, forecloses his

argument. See United States Sentencing Guidelines Manual app. C, amend. 706 (2007) (reducing

the base-offense level for crack cocaine offenses). Consequently, we affirm the order of the district

court denying Dawson’s motion to reduce sentence.